FILED
                             NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA AZUCENA BENAVIDEZ,                         No. 12-70055

               Petitioner,                       Agency No. A096-064-324

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Maria Azucena Benavidez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C .

§ 1252. We review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Benavidez’s motion to

reopen where Benavidez failed to submit any newly available, material evidence of

hardship. See 8 C.F.R. § 1003.2(c)(1). Contrary to Benavidez’s assertions in her

motion to reopen, no medical evidence relevant to the hardship to her qualifying

relatives was submitted with her motion.

      The BIA also did not abuse its discretion in denying Benavidez’s motion to

reopen on the ground that she waived her allegations of ineffective assistance of

counsel. See Toquero v. INS, 956 F.2d 193, 196 (9th Cir. 1992).

      We lack jurisdiction to consider Benavidez’s contention that her case

warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     12-70055